On August 29, 1995, appellant filed a motion for relief from judgment. Appellant’s motion is, in substance, a request for reconsideration of this court’s entry of August 18,1995, and, as such, is untimely. Rule XIV(1)(C) of the Rules of Practice of the Supreme Court prohibits the filing of a document that is not timely tendered for filing. Accordingly,
IT IS ORDERED by the court, sua sponte, effective September 7,1995, that appellant’s motion for relief from judgment be, and hereby is, stricken.